 In the Matter of ARMOUR AND COMPANY OF DELAWAREandCHAUF-FEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS LOCAL 442, MADISONWISCONSIN (AFL)Case No. R-3041.-Decided October 21, 1941Jurisdiction:dairy products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; seasonalemployees who were in the employ of the Company during past "flush season,"injured employee, and employee temporarily assigned to other workheldeligible to vote; pay roll preceding strike still in progress to determineeligibility ; election necessary.Unit Appropriate for CollectiveBargaining:all production employees and truckdrivers of the Company at its Stoughton, Wisconsin, condensery, excludingthe manager, office help, cashier, supervisory employees, fieldmen, and theemployees at Milton Junction.°Mr. Paul E. BlanchardandMr. Marcus A. Whiting,of Chicago,Ill.,for the Company.Mr. Joseph Kohl,of Madison, Wis., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISION4NDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 11, 1941, Chauffeurs, Teamsters,Warehousemen &Helpers Local, 442, Madison,Wisconsin (AFL), herein called theUnion, filed with the Regional Director for the -Twelfth' Region(Milwaukee, Wisconsin) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofArmour and Company of Delaware,' Stoughton, Wisconsin, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449 herein called the Act.On September 19,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section' Incorrectly designated in the petition as Armour and Company.36 N. L. R. B., No. 54.306 ARMOUR AND COMPANY OF DELAWARE3073, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the Regional-Director to conduct it and to provide for an appropriate hearingupon due notice.On September 22, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.'Pursuant to notice, a hearing was held on September 24,1941, at Stoughton,Wisconsin, before Frederick P. Mett, the TrialExaminer duly designated by the Chief Trial Examiner. The Com-pany was represented by counsel and the Union by its representative;both participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the,issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed the.rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYArmour and Company of Delaware is a Delaware corporation en-gaged at its Stoughton, Wisconsin, condensery, here involved, in theproduction of condensed and evaporated milk, 99 per cent of whichis shipped to points outside the State of Wisconsin.The principalraw material used by the Company, consisting of raw milk, is obtainedin the State of Wisconsin.Coal, cans, and boxes used by the Com-pany at its Stoughton condensery are' obtained from sources outsidethe State of Wisconsin.The Company admits that it is engaged incommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDChauffeurs, Teamsters, Warehousemen & Helpers Local 442, Madi-son,Wisconsin, (AFL) is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company at its Stoughton condensery.'HI.THE QUESTION CONCERNING REPRESENTATIONOn or about August 18, 1941, the Union requested recognition asexclusive bargaining agent' for all employees of the Company at the2On September 22, 1941,the RegionalDirector informally notified United Cannery, Agri-cultural Packing andAlliedWorkers, C. I. 0., that apetition had been filedby the Unionconcerning the representation of the employeesof the Companyand that a hearing wagto be heldon September24, 1941.The C. I. O. replied to'the Regional Director that ithad no wish to intervene and laterconfirmedthis informal statement by telegram. 308DECISTONSOF NATIONALLABOR RELATIONS BOARDStoughton, Wisconsin, condensery.The Company refused such recog='nition until the Union should be certified by the Board. Thereafter,the Union called a strike which began on September 18, 1941. Thecondensery ceased operations and was still closed at the time of thehearing.A statement of the Regional Director, introduced into evidence,shows that a substantial number of employees in the unit hereinafterfound to be appropriate have designated the Union as their represent-ative for the purposes of collective bargaining.3We find that a question has arisen concerning the representation ofemployees of the Company.IV. THEEFFECTOF THEQUESTION CONCERNING REPRESENTATION UPON.COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union and the Company agree that the unit appropriate forthe purposes of collective bargaining should include all productionemployees and truck drivers at its Stoughton, Wisconsin, condenseryand exclude the manager, office help, cashier, supervisory employees,and fieldmen.The Union seeks to exclude William Skinner, Henry Auby, PaulFuss, and Herman Booth from the -unit. The Company takes noposition concerning them.William Skinner is a shipping clerk.The Union contends that ship-ping clerks are "responsible to the office," that Skinner should properlybe classified as an office employee and therefore not eligible to mem-bership in the Union.Skinner's duties are to load and unload cars,and to check the cars.He substitutes for the "factory foreman" onalternate Sundays.He has no power to recommend the hire or dis-charge of any employee.There is no change in the rate of his paybecause of this occasional "supervisory" work.We find that Skinneris a production employee and we will include him in the unit.s The Regional Director reported that the Union submitted 31 application cards datedbetween August 5 and September 9, 1941, which bear the apparently genuine signaturesof 31 persons whose names appear on the Company's pay roll of September 16, 1941.There are approximately 51 employees in the unit hereinafter found to be appropriate. ARMOUR ANDCOMPANY OF DELAWARE309Henry Auby and Paul Fuss are milk testers.The Union contendsthat in accordance with other contracts it has with condenseries, whichcontracts are standardized throughout the State, milk testers are noteligible to membership in the Union.The duties of Auby and Fussare to check butter fats and solids content in the milk, and to look afterthe processing of the milk in order that the finished product will meetcertain Federal standards permitting its shipment in interstate com-merce.They are sometimes called "chemists" in the language of thecondensery evaporating industry, because they have takena coursein the testing of milk as to the butter fat and solids content.Theywash all their own equipment.We find Auby and Fuss are productionemployees and we will include them in the unit.4Herman Booth is a chief mechanic.The Union contends that Boothis a supervisory employee.He works throughout the plant installingequipment.He has one and sometimes two men who work under him,but has no power to hire or discharge these men, although he directstheir work.He works as a manual laborer even when his helpers arewith him, and is carried on the pay roll as a production worker.Wefind that Booth is a production employee and we will include him inthe unit.The Company has an auxiliary station located at Milton Junction,25 miles from the Stoughton condensery. It is an additional re3eiv-ing station and no processing work is carried on there.There arethree employees who work at this auxiliary station, two classified aslaborers and oneas manager.The Union contends that its petitiondid not include these employees and that it does not claim to representthem.The Company takes no position concerning them.No efforthas been made by the Union to sign up these employees and they haveevinced no desire to join.Under the circumstances we conclude thatthe employees who work at Milton Junction should be excluded fromthe unit.We find that all production employees and truck drivers of theCompany at its Stoughton,. Wisconsin, condensery, excluding themanager,office help, cashier, supervisory employees, fieldmen, and theemployees at Milton Junction, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act..6 SeeMatterof Armour and CompanyandUnitedCondensery Workers OfUnited Can-nery, Agricultural Packing & Allied Workers of America, Local24 (CIO)32 N. L. R. B.No. 85, in which the Board held that milk testers and chemists were properly included inthe unit of production employees. 310DECISIONS OF NATIONAL LABOR RELATIONS .BOARDVI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the represen-tation of the employees of the Company can best be resolved by anelection, by secret ballot.The Union contends that the employees within the unit workingfor the Company on September 1, 1941, should be eligible to vote.The Company states that this pay-roll list. would omit many peakseasonal employees, but takes no position other than to leave thedetermination to the Board.The Company's business is seasonal in nature. In addition to 46regular employees who work throughout the year, the Companyemploys 18 seasonal employees for work during its "flush" season,which, ordinarily, extends from the 1st of May to the end of July.We shall direct that the regular employees within the appropriateunit who were working during the pay-roll period hereinafter de-scribed shall be eligible to vote.With respect to the seasonal em-ployees, 12 were employed by the Company for the first time duringthe 1941 season.A majority of them had been laid off prior to Sep-tember 1.The record discloses that the remainder will be laid offwithin a few weeks. On the Company's pay roll there are also 6 sea-sonal employees who have worked during two or more "flush" sea-sons including the 1941 season.Five 5 of these were still working onSeptember 1, 1941.The sixth, Gerald Frei, had quit prior to Septem-ber 1, to return to school. In accordance with our practice in similarcases, we shall direct that only those seasonal employees within theappropriate unit who were working on September 1, 1941, and whohad also been in the employ of the Company during the "flush" seasonof 1940 shall be eligible to vote.6The record discloses some question concerning the eligibility ofKenneth La Fleur and Chris Olson. La Fleur worked approximately10 years for the Company as a sterilizer operator, but was not workingon September 1, 1941.He had been seriously injured in-an automobileaccident sometime in June 1941, and has been unable to work.Noemployee has been permanently hired in his place but his work is nowdivided among other employees qualified to do his work. It is theCompany's intention to take him back when he recovers.Under thecircumstances we find that La Fleur is eligible to vote.Chris Olson worked for the Company prior to March- 1, 1941,approximately 18 to 20 years as truck driver and laborer. The,5HalvorVeium, Clarence Feggested, Owen Ehle, Edwin Christianson, and EllsworthEh le.SeeMatter of Armour and CompanyandUnited Condensery Workers of United Can-nery, Agricultural Packing & Allied Workers of America, Local 24(CIO) 32 N. L. R. B.No. 85. :ARMOUR AND COMPANY OF DELAWARE '311.Company on March 1, 1941, installed a new but temporary educa-tional program and selected Olson to conduct it because of his famil-iarity with the community. It is the Company's intention to restorehim to his former job in the plant at the end of the temporaryprogram.Under the circumstances we conclude that Olson does notfall within the category of fieldmen, who are excluded from the unitfound to be appropriate, and we find that he is, eligible to vote.As heretofore stated, the Union called a' strike on September 18,1941.The strike is still in progress and the record does not disclosethat any new employees have been hired.Under these circumstances,we shall select a pay-roll date immediately preceding the date of thestrike for purposes of determining eligibility to vote.We shall, therefore, direct that those eligible to. vote in the electionshall be those regular employees within the appropriate unit whowere employed by the company at the Stoughton, Wisconsin, con-densery during the pay-roll period immediately preceding the * dateof the strike, September 18; 1941, including Kenneth La Fleur andChris Olson, and those seasonal employees within the appropriateunit who were working on September ' 1, 1941, and who were alsoin the employ of the Company during the "flush" season of 1940;subject to such limitations and additions as are set forth in' thedirection hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question Affecting commerce has arisen concerning the repre-sentation of emp' loyees of Armour and Company of Delaware, Stough-ton,Wisconsin, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All production employees and truck drivers of the Companyat its Stoughton, Wisconsin, condensery, excluding the manager, of-fice help, cashier, supervisory employees, fieldmen, and the employeesat Milton Junction, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tionsBoard Rules' and Regulations-Series 2, as amended, it isherebyDIRECTED that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Armour and Company of Delaware, Stoughton, Wisconsin, anelection by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of-this Direction of Elec-tion under the direction and supervision of the Regional Directorfor the Twelfth Region, acting in this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations among all regular employees withinthe 'appropriate unit who were employed by the Company at theStoughton,Wisconsin, condensery, during the pay-roll period im-mediately preceding the date of the,strike, September 18, 1941, in-cluding Kenneth La Fleur, Chris Olson, and employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States ortemporarily laid off, and those seasonal employees within the appro-priate unit who were working on September 1, 1941, and who werealso in the employ of the Company during the "flush" season of 1940,but excluding the manager, office help, cashier, supervisory employees,fieldmen, and the employees at Milton Junction, and those who havesince quit or been discharged for cause to determine whether or notthey desire to be represented for the purposes of collective bargainingby Chauffeurs, Teamsters, Warehousemen & Helpers, Local 442, Madi-son,Wisconsin (AFL).Mr. GERmm D. RErr.LY took no part in the consideration of the aboveDecision and Direction of Election.